DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Pedoja (U.S. Patent Application Publication No. 2013/0004552 A1, cited in IDS submitted August 12, 2021) in view of Thompson (U.S. Patent No. 3,916,447, cited in IDS submitted August 12, 2021).
Regarding claim 1, Pedoja discloses a process for manufacturing a water soluble product (Abstract of Pedoja) comprising the steps of: providing a water soluble fibrous first ply (FIG. 4, [0090] of Pedoja, layer T1); providing a water soluble fibrous second ply formed on a surface other than said first ply, wherein said second ply is separate from said first ply (FIG. 4, [0092] of Pedoja, layer T2 formed on transporting means #312 and is separate from T1); superposing said first ply and said second ply (FIG. 4, [0092] of Pedoja, layer T2 laid over layer T1); and joining a first portion of said first ply to a second portion of said second ply to form said water soluble product (FIG. 4, [0093] of Pedoja, layers T2 and T1 dry bonded).
Pedoja does not specifically disclose that the first ply has a first ply belt side and a first ply air side opposite said first ply belt side; wherein said second ply has a second ply belt side and a second ply air side opposite said second ply belt side; and wherein said process further comprises a step of positioning said first ply belt side and said second ply belt side to face away 
Regarding claim 10, Pedoja discloses structures having 3-9 webs ([0051] of Pedoja) but does not specifically disclose providing a water soluble fibrous third ply separate from said first ply and said second ply, wherein said third ply is formed on a surface other than said first ply or said second ply; superposing said first ply, said second ply, and said third ply with one another so that said third ply is between said first ply and said second ply; joining portions of said first ply and said second ply to form said water soluble product.  Pedoja, however, discloses a .  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Pedoja in view of Thompson as applied to claim 1 above and further in view of Simon (U.S. Patent Application Publication No. 2003/0084994 A1, cited in IDS submitted August 12, 2021).
Regarding claim 2, Pedoja discloses providing said first ply as part of a first continuous ply web and providing said second ply as part of a second continuous ply web (FIG. 4 of Pedoja, wens T1 and T2 formed continuously).  Pedoja, however, does not specifically disclose cutting said first continuous ply web and second continuous ply web after the step of superposing said first ply and said second ply to form said water soluble product.  Moreover, Pedoja discloses forming continuous lengths of the multi-layered fabric material and using the material as articles cloths, rags or wipes but does not disclose cutting the continuous material to make the articles ([0109] of Pedoja).  Simon, however, discloses cutting articles such as wipes from continuous lengths of multilayered material ([0005] of Simon).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to cut the continuous material of Pedoja as taught by Simon to form individual articles therefrom as taught by Simon ([0005] of Simon).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Pedoja in view of Thompson and Simon as applied to claim 2 above and further in view of Miller, II (U.S. Patent Application Publication No. 2010/0084084 A1, cited in IDS submitted August 12, 2021).
Regarding claim 3, Pedoja does not specifically disclose cutting in a machine direction said second continuous ply web from said first continuous ply web.  Miller, however, discloses a process for forming a multi-layered laminated structure wherein a coated web is slit longitudinally (i.e., in a machine direction) to form strip sections #140 and #145 which are then superposed over one another to form the laminated structure (FIG. 1B of Miller).  Miller discloses that the first ply has a first ply belt side and a first ply air side opposite said first ply belt side (FIG. 1B, strip section #140), the second ply has a second ply belt side and a second ply air side opposite said second ply belt side (FIG. 1B, strip section #145); and the process further comprises a step of positioning said first ply belt side and said second ply belt side to face away from one another prior to joining said first ply and said second ply (FIG. 1B of Miller, belt sides of strip sections #140 and #145 face away from each other in laminate #170).  According to Miller, the process allows for continuous rapid manufacture of the laminate ([0004] of Miller).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to form the multi-layered laminate in the modified method by longitudinally slitting a web and superposing the sections as taught by Miller.  One of skill in the art would have been motivated to do so in order to simplify the manufacturing process (i.e., only one web forming apparatus would be required to produce layers T1 and T2 rather than 2 as shown in FIG. 4 of Pedoja).
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Pedoja in view of Thompson as applied to claim 1 above as evidenced by GetChem, Sodium C14-16 Olefin Sulfonate Product Information, Internet Archive capture dated 8 December 2016 (http://www.getchem.com/ui/product/65.html).
Regarding claim 5, Pedoja discloses providing said first ply with a first plurality of water soluble first particles; and providing said second ply with a second plurality of water soluble second particles ([0030]-[0032] of Pedoja, laminate may comprise additional dry substances such as sodium alpha olefin (C14-C16) sulfonate; sodium alpha olefin (C14-C16) sulfonate is a water soluble material as evidenced by GetChem; [0067] of Pedoja, additional substances may be added to individual layers).
Regarding claim 6, Pedoja discloses: providing a fibrous first layer; providing a fibrous second layer facing said fibrous first layer, said first layer and said second layer together forming said first ply; providing a fibrous third layer; and providing a fibrous fourth layer facing said fibrous third layer, said third layer and said fourth layer together forming said second ply ([0051] of Pedoja, structure can comprise 3-9 webs; structure having 4 or more webs would have a third and fourth layer as recited).  Pedoja does not specifically disclose a four layer structure comprising a plurality of water soluble particles distributed within the second and fourth layers as recited in claim 6.  Pedoja, however, discloses that additional substances such as sodium alpha olefin (C14-C16) sulfonate which is water soluble as evidenced by GetChem can be added to the single layers of the material ([0030]-[0032], [0067] of Pedoja).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to add sodium alpha olefin (C14-C16) sulfonate to each of the layers of a four layer structure.  One of skill in the art would have been motivated to do so based on the teaching in Pedoja of adding 
Regarding claim 7, Pedoja discloses structures having 3-9 webs ([0051] of Pedoja) but does not specifically disclose that said first layer is oriented towards a first ply belt side and said second layer is oriented towards a first ply air side, wherein said first ply air side is opposite said first ply belt side, wherein said third layer is oriented towards a second ply belt side and said fourth layer is oriented towards a second ply air side, wherein said second ply air side is opposite said second ply belt side, wherein said process further comprises the step of positioning said first ply belt side and said second ply belt side to face away from one another prior to joining said first ply and said second ply.  One of skill in the art would have been motivated to do so, however, in order to provide stronger interlayer bonding due to the greater degree of fiber entanglement resulting from superimposing the webs such that the belt sides face away from one another and the air sides which have more loose ends and extended fibers contact one another as taught by Thompson (col. 2, lines 58-63 of Thompson).
Regarding claim 8, Pedoja discloses that the process comprises the step of placing on or in one or both of said second layer and said fourth layer an active agent selected from the group consisting of unencapsulated perfume, encapsulated perfume, perfume premix, surfactant, enzyme, bleach, bleach activator, chelant, structurant, builder, organic polymeric compound, brightener, hueing agent, suds suppressor, conditioning agent, humectant, alkalinity system, pH control system, buffer alkanolamine, insect repellant, hair care agent, hair conditioning agent, skin care agent, sunscreen agent, skin conditioning agent, fabric softener, anti-wrinkling agent, .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Pedoja in view of Thompson as evidenced by GetChem as applied to claim 7 above, and further in view of Miller and Simon.
Regarding claim 3, Pedoja does not specifically disclose cutting in a machine direction said second continuous ply web from said first continuous ply web.  Miller, however, discloses a 
Neither Pedoja nor Miller specifically discloses cutting said first continuous ply web and said second continuous ply web after the step of superposing said first ply and said second ply to form said water soluble product.  Pedoja, however, discloses forming continuous lengths of the multi-layered fabric material and using the material as articles cloths, rags or wipes but does not disclose cutting the continuous material to make the articles ([0109] of Pedoja).  Simon discloses cutting articles such as wipes from continuous lengths of multilayered material ([0005] of Simon).  It would have been obvious to a person having ordinary skill in the art as of the .
Claim 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pedoja in view of Thompson as applied to claim 10 above, and further in view of Simon.
Regarding claim 11, Pedoja discloses that the first ply is provided as part of a first continuous ply web and said second ply is provided as part of a second continuous ply web, (FIG. 4 of Pedoja, layers T1 and T2 provided as part of continuous webs).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to also provide the third ply of a three layered structure as part of a third continuous ply web.  One of skill in the art would have been motivated to do so in order to provide a continuous process for manufacturing a three layered laminate (FIG. 4 of Pedoja).  Pedoja, does not specifically disclose that the first continuous ply web, the second continuous ply web, and the third continuous ply web are cut to form said water soluble product after the step of superposing said first ply, said second ply, and said third ply with one another.  Moreover, Pedoja discloses forming continuous lengths of the multi-layered fabric material and using the material as articles cloths, rags or wipes but does not disclose cutting the continuous material to make the articles ([0109] of Pedoja).  Simon, however, discloses cutting articles such as wipes from continuous lengths of multilayered material ([0005] of Simon).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to cut the continuous material of Pedoja as taught by Simon to form individual articles therefrom as taught by Simon ([0005] of Simon).
Regarding claim 13, the modified process would include placing on or in said third ply or said second layer or said fourth layer an active agent selected from the group consisting of .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Pedoja in view of Thompson and Simon as applied to claim 13 above, and further in view of Miller.
Regarding claim 14, Pedoja does not specifically disclose that said second ply and said third ply are cut in a machine direction from said first ply.  Miller, however, discloses a process for forming a multi-layered laminated structure wherein a coated web is slit longitudinally (i.e., in a machine direction) to form strip sections #140 and #145 which are then superposed over one another to form the laminated structure (FIG. 1B of Miller).  According to Miller, the process allows for continuous rapid manufacture of the laminate ([0004] of Miller).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to form the multi-layered laminate of Pedoja by longitudinally slitting a web and superposing the sections as taught by Miller.  One of skill in the art would have been motivated to do so in order to simplify the manufacturing process (i.e., only one web forming apparatus would be required to produce layers T1 and T2 rather than 2 as shown in FIG. 4).
Claims 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pedoja in view of Thompson as applied to claim 1 and further in view of Simon and Miller as evidenced by GetChem. 
Regarding claim 15, Pedoja discloses: providing a solution of filament-forming composition; passing said filament forming composition through one or more die block assemblies comprising a plurality of spinnerets to form a plurality of fibrous elements; depositing said plurality of fibrous elements onto a belt moving in a machine direction to form said first ply wherein said process is a continuous process (FIG.4 of Pedoja, layer of spun-bonded filaments formed on conveyor belt in continuous process; [0082] of Pedoja, spun-bonded filaments made by extrusion through spinneret using conventional techniques).  Pedoja, however, 
Regarding claim 19, Pedoja discloses providing a water soluble fibrous third ply separate from said first ply and said second ply ([0051] of Pedoja, structures having 3-9 webs) but does not specifically disclose cutting said third ply from one of said first ply and said second ply; 
Regarding claim 20, Pedoja discloses printing on one or more of said first ply and said second ply ([0053] of Pedoja, web structure treated by printing with solid form of latex polymer).
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pedoja in view of Thompson, Simon and Miller as applied to claim 15 above as further evidenced by GetChem. 
Regarding claim 16, Pedoja discloses that the structure can comprise 3-9 webs ([0051] of Pedoja, structure having 4 or more webs would have a third and fourth layer as recited).  Pedoja, however, does not specifically disclose a four layer structure wherein the second layer and the fourth layer each comprise a plurality of water soluble second particles distributed therein as recited in claim 16.  Pedoja, however, discloses that additional substances such as sodium alpha olefin (C14-C16) sulfonate which is water soluble as evidenced by GetChem can be added to each of the single layers of the material ([0030]-[0032], [0067] of Pedoja).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to add sodium alpha olefin (C14-C16) sulfonate to each of the layers of a four layer structure.  One of skill in the art would have been motivated to do so based on the teaching in Pedoja of adding the additional substance to each layer thereby providing a more uniform dispersion of the added material in the structure ([0067] of Pedoja).  A four web structure with sodium alpha olefin (C14-C16) sulfonate added to each layer would have water soluble particles distributed in the second and fourth layers as recited in claim 16.
Regarding claim 17, in the modified process the first layer would be oriented towards a first ply belt side and the second layer would be oriented towards a first ply air side, wherein said first ply air side is opposite said first ply belt side, wherein said third layer is oriented towards a second ply belt side and said fourth layer is oriented towards a second ply air side (FIG. 4 of Pedoja; FIB. 1B of Miller, each of the layers would be formed on a belt and would have a belt side and an air side).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Pedoja in view of Thompson, Simon and Miller as evidenced by GetChem as applied to claim 16 above and further in view of Chhabra et al. (U.S. Patent Application Publication No. 2005/0266760 A1, cited in IDS submitted August 12, 2021).
Regarding claim 18, Pedoja does not specifically disclose introducing the water soluble particles into a stream of said plurality of fibrous elements before the step of depositing said plurality of fibrous elements onto said belt.  Chhabra, however, discloses a method of forming a nonwoven web comprising particulates which method comprises mixing fibers formed from a melt fibrillation process with particulates to form a mix and depositing the mix onto a surface to form the web (Abstract of Chhabra).  According to Chhabra, the method results in the particulates being entrapped in the web ([0012] of Chhabra).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to introduce the water soluble sodium alpha-olefin (C14-C16) sulfonate particles of Pedoja into the layers of the web using the method of Chhabra in order to entrap the particles in the web thereby improving particle retention ([0012] of Chhabra).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-11 and 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,857,756 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the reference patent includes all limitations of claim 1 of the application and additional limitations .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER W. RAIMUND/

Art Unit 1746


/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746